Citation Nr: 0431063	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under Title 38 of the United States 
Code, Chapter 31. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from March 1985 to February 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 determination by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2004, a hearing before the undersigned acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

Subsequent to the issuance of the statement of the case, the 
veteran submitted additional evidence that has not been 
reviewed by the RO.  Since the evidence is cumulative of 
evidence previously considered by the RO, remand to the RO 
for consideration of the evidence is not required.  38 C.F.R. 
§ 20.1304(c). 


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program, the veteran obtained a Bachelor's of Social Work in 
May 2001. 

2.  The veteran sought employment as a social worker without 
success and thereafter enrolled in a program for 
certification as a teacher.  

3.  In June 2002, VR&E determined that the veteran was 
rehabilitated and that the veteran had elected to continue 
her education rather than obtain suitable employment for 
which she was trained. 

4.  The evidence does not demonstrate that, at the time the 
veteran began an alternative teaching program, or since that 
time, that her service-connected disabilities have worsened 
to the extent that the effects of the disabilities precluded 
her from performing the duties of a social worker, the 
occupation for which she was previously found rehabilitated.

5.  The veteran's employment handicap and capabilities do not 
render her unsuitable for employment in the occupational 
objective for which services were provided by VA under the 
vocational rehabilitation program of Chapter 31.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31 of Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.283, 21.284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  However the VCAA notice and assist 
provisions do not apply here because the VCAA applies to 
Chapter 51 of Title 38 of the United Stated Code, not Chapter 
31 that governs here.  See Barger v. Principi, 16 Vet. App. 
132 (2002) (The United States Court of Appeals for Veterans 
Claims held that the VCAA is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such a case was not 
found in Chapter 51 of Title 38 of the United States Code, 
laws affected by the VCAA). 



Background

In January 1999, the veteran applied for vocational 
rehabilitation benefits.  

In April 1999, service connection was granted for 
degenerative changes of the knees, mechanical low back pain, 
Raynaud's phenomenon, migraine headaches, right shoulder 
impingement, bilateral hallux valgus, bilateral pes planus 
with plantar fasciitis, cervical polyp excision, and eczema.  
A combined rating of 30 percent was assigned.  In January 
2002, service connection was granted for rhinitis and 
sinusitis, eczema, and gastroesophageal reflux and irritable 
bowel syndrome.  The combined rating was increased to 50 
percent. 

In May 1999, VR&C determined that the veteran had an 
employment handicap and was entitled to Chapter 31 benefits.  
In January 2001, VR&C's counseling psychologist established a 
rehabilitation plan, agreed to by the veteran, to obtain a 
Bachelor's of Social Work with the objective to obtain 
employment as a caseworker or related position.  The veteran 
was notified that she would be declared rehabilitated and the 
Chapter 31 employment services would be terminated once she 
completed 60 days of suitable full-time employment, or one 
year of suitable, temporary employment, or if she elected to 
continue her education or training.  The veteran acknowledged 
and certified the terms and conditions of the rehabilitation 
plan to include periodic review of the plan by signing the 
document. 

Under the Chapter 31 program, the veteran attended Tarleton 
State University from August 1999 to May 2001 and earned a 
Bachelor's of Social Work.  

The veteran's job search logs show that she began looking for 
employment as a social worker in March 2001.  A June 2001 
VR&Education (VR&E) special report of training shows that the 
veteran was encouraged to increase her job search because of 
the availability of more positions.  Case notes from a VR&E 
employment specialist, dated from January 2002 to May 2002, 
show that the veteran reported that she was unable to find a 
job as a social worker and that she was working as a 
substitute teacher and that she requested additional 
educational to obtain a teaching certificate.  
In May 2002, the veteran informed VR&E that she was going to 
start an alternative teaching certification program at 
Tarleton State University in June 2002.  She stated that she 
wanted to attend school under the Chapter 30 program and 
requested that her Chapter 31 benefits be terminated.

In June 2002, VR&E notified the veteran that she was 
rehabilitated under Chapter 31 because she had completed her 
training under the rehabilitation program. 

In September 2002, in response, the veteran stated that she 
had sought employment as a social worker, but was unable to 
obtain employment in that field.  She also stated that she 
needed to work so she began substitute teaching and when she 
learned that there would be openings for teachers in the 
school district where she lived, she enrolled in the 
alternative teaching program in order to obtain her teacher's 
certification.  The veteran took issue with the VR&E 
determination that she had been rehabilitated.  She said that 
she could not find a job as a social worker so she decided to 
obtain her teacher's certification.  She requested additional 
Chapter 31 benefits to cover the expenses incurred from the 
alternative teaching program.

In her substantive appeal, the veteran stated that she uses 
her social work skills in her current job as a special 
education teacher.  She indicated that her initial request to 
terminated her Chapter 31 benefits was based on advise of her 
counselor. 

In June 2004, the veteran testified that she was unable to 
find employment under the original rehabilitation plan that 
should have been for a master's degree rather than a 
bachelor's degree and that she was unfairly denied a change 
of program to obtain a teacher's certificate because another 
veteran similarly situated was approved for a change in 
program. 

Analysis

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  A veteran's case shall be assigned to 
"rehabilitated" status from employment services status when 
her case meets the criteria for rehabilitation contained in 
38 C.F.R. § 21.283.  38 C.F.R. § 21.196(a), (b).

Under 38 C.F.R. § 21.283, for purposes of Chapter 31, a 
veteran shall be declared rehabilitated when she has overcome 
the employment handicap to the maximum extent feasible as 
described in pertinent part at 38 C.F.R. § 21.283(c).  
Subsection (c) provides that a veteran is found to be 
rehabilitated when she:  (1) Is employed in the occupational 
objective for which a program of services was provided or in 
a closely related occupation for at least 60 continuous days; 
(2) Is employed in an occupation unrelated to the 
occupational objective of the veteran's rehabilitation plan 
for at least 60 continuous days if the veteran concurs in the 
change; or (3) Pursues additional education or training, in 
lieu of obtaining employment, after completing the prescribed 
program of training and rehabilitation services if: (i) The 
additional education or training is not approvable as part of 
the veteran's rehabilitation program under this chapter; and 
(ii) Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

As for the veteran's "rehabilitated" status, the record shows 
that the veteran pursued additional education, in lieu of 
obtaining employment as a social worker, after completing the 
prescribed program of training and rehabilitation services, 
that is, a Bachelor's of Social Work.  She was thereafter 
afforded employment assistance services and after 
unsuccessfully obtaining employment as a social worker, she 
enrolled in a teaching certification program that was not 
approvable as part of the veteran's rehabilitation program, 
that is, under the terms and conditions of the rehabilitation 
plan, in this case, to acquire and sustain suitable 
employment as a caseworker or related position.  Because the 
veteran pursued additional education that was not approvable 
under the original rehabilitation plan, VR&E properly 
declared the veteran rehabilitated.  

However this does not end the analysis, a veteran, who has 
been declared rehabilitated may be provided an additional 
period of services only if the following conditions are met:  
(1) The veteran has a compensable service-connected 
disability and either; (2) the current facts, including any 
relevant medical findings, establish that her service-
connected disability has worsened to the extent that the 
effects of the service-connected disability considered in 
relation to other facts precludes her from performing the 
duties of the occupation for which she previously was found 
rehabilitated; or (3) the occupation for which she previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of her specific employment handicap 
and capabilities.  38 C.F.R. § 21.284.

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.  The evidence in this regard does not reflect, 
nor does the veteran allege, that her service-connected 
disabilities, rated as 50 percent disabling, worsened to the 
extent that precluded her from performing the duties of a 
social worker for which she previously was found 
rehabilitated.  Nor does the evidence show that the social 
work for which the veteran previously was found rehabilitated 
under Chapter 31 was unsuitable on the basis of her service-
connected disabilities.  

The record shows that the veteran was having a hard time 
finding a job as a social worker, so she sought additional 
education to obtain a job as a teacher and she is employed as 
a special education teacher.  While the veteran testified 
that she was unable to find employment under the original 
rehabilitation plan that should have been for a master's 
degree rather than a bachelor's degree, the record shows that 
the rehabilitation plan was not changed by the counseling 
psychologist as required under 38 C.F.R. § 21.94 and that the 
veteran did agree to the original rehabilitation plan.  For 
reasons not shown in the record, the master's degree program 
was not part of the terms and conditions of the original 
rehabilitation plan and only the agreed to terms and 
conditions of the original rehabilitation plan are 
enforceable. 38 U.S.C.A. § 3100. 

As for the charge of unfairly denying a change of program to 
obtain a teacher's certificate because another veteran 
similarly situated was approved for a change in program, 
every rehabilitation plan is unique to that veteran.  Some 
cases may appear to be the same, but any change in 
circumstances or when new information is developed, to which 
a third party is unaware, may serve as a basis of a change in 
program.  Here, the Board simply has no factual basis to 
determine whether or not the veteran was treated disparately.  

While sensitive to the veteran's assertions, the Board is 
bound to applying the law to the facts.  In this case, 
reentrance into the rehabilitation program requires that the 
veteran's service-connected disabilities preclude her from 
performing the duties of a social worker, the occupation for 
which she previously was found rehabilitated, or that social 
work for which she previously was found rehabilitated is 
unsuitable on the basis of her specific employment handicap 
and capabilities.  As there is no such evidence, there is no 
factual or legal basis for the relief sought. 

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for additional vocational 
rehabilitation benefits under Chapter 31. 


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Title 38 of the United States Code, Chapter 31, is 
denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



